Case 19-16897-EPK Doc2_ Filed 05/24/19 Page iof4
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

[mi] Original Plan
| Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Louis F Miscione JOINT DEBTOR: CASE NO.:
SS#: xxx-xx- 7028 SS#: xxx-xx-
1 NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor [m] Included L] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set (] Included [lm] Not included
out in Section III

 

 

 

 

Nonstandard provisions, set out in Section VIII [_] Included [m] Not included

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $4,133.53 formonths_ 1 to 24 ;
2. $5,120.65 formonths 25 to 60 _;
B. DEBTOR(S)' ATTORNEY'S FEE: [] NONE [_] PROBONO
Total Fees: $5325.00 Total Paid: $0.00 Balance Due: $5325.00
Payable $1,065.00 /month (Months 1 to 5)

Allowed fees under LR 2016-1(B)(2) are itemized below:
$775 inc $25 cost for Motion to Strip 2nd Mtg; $525 inc $25 cost for Motion to Continue Automatic Stay

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

 

Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [|] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

1. Creditor: Wells Fargo Home Mortgage

 

 

Address: 1 Campus Arrearage/ Payoff on Petition Date 100,000
Moines, IA 50306 Asrears Payment (Cure) $690.42 /month(Months 1 to 5)
. Asrears Payment (Cure) $1,755.42 /month (Months 6 to 60 )
Last 4 Digits of TO —_-
Account No.: 5495 Regular Payment (Maintain) $1,750.00 /month(Months 1 to 60 )

Other: Claim #3

 

 

 

 

LF-31 (rev. 10/3/17) Page 1 of 4
Case 19-16897-EPK

DOG. Filed Q7/24/19 Page 2 of 4

or(s): Louis F Miscione Case number:

 

 

 

 

 

 

 

5747 LaGorce Cir, Lake Worth, FL 33463

[_] Personal Property/Vehicle

Description of Collateral:

[m] Real Property Check one below for Real Property:

[m|Principal Residence [m|Escrow is included in the regular payments

[_ Other Real Property [_|The debtor(s) will pay [_]|taxes [_Jinsurance directly
Address of Collateral:
5747 LaGorce Cir, Lake Worth, FL 33463
[_] Personal Property/Vehicle
Description of Collateral:
2. Creditor: LaGorce Village Neighborhood Assoc Inc

Address: 6451 Gun Club Rd #105 Arrearage/ Payoff on Petition Date $8,000.00
WPB, FL Arrears Payment (Cure) $133.33 /month(Months 1 to_13 )

Last 4 Digits of Regular Payment (Maintain) $75.00 /month (Months 1 to_13 )
Account No.: 5747
Other:
[m] Real Property Check one below for Real Property:

[m|Principal Residence [_]Escrow is included in the regular payments

[_ Other Real Property [m|The debtor(s) will pay [mjtaxes [mJinsurance directly
Address of Collateral:

 

 

3. Creditor: Winston Trails Master Assoc

 

 

 

5747 LaGorce Cir, Lake Worth, FL 33463

[_] Personal Property/Vehicle

 

Description of Collateral:

Address: 6101 Winston Trails Blvd Arrearage/ Payoff on Petition Date $600.00
Lake Worth, FL 33463 Arrears Payment (Cure) $10.00 /month(Months 1 to 60 )

Last 4 Digits of Regular Payment (Maintain) $5.00 /month(Months 1 to 60 )
Account No.: none
Other:
[m] Real Property Check one below for Real Property:

[m Principal Residence [_]Escrow is included in the regular payments

[_ |Other Real Property [m] The debtor(s) will pay [mJtaxes [ml]insurance directly
Address of Collateral:

 

 

B. VALUATION OF COLLATERAL: [|] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [_] NONE

LF-31 (rev. 10/3/17)

Page 2 of 4

 
Iv.

V.

Case 19-16897-EPK DOG. Filed

or(s): Louis Parkahe

/24/19 Page 30f4

Case number:

 

1. Creditor: Robert T Keating and
Darlyne Shea

 

Address: 34 Kelsey Park Cir
PBG, FL 33410

 

 

Value of Collateral:

Amount of Creditor's Lien:

$272,256.00
$85,000.00

Total paid in plan:

Payment
$0.00

 

 

 

 

Interest Rate: 0.00% $0.00 /month (Months to)
Last 4 Digits of Account No.: 4957 ne
Check one below:
Real Property ; [_] Escrow is included in the monthly
[m]Principal Residence mortgage payment listed in this section
[Other Real Property [m] The debtor(s) will pay
Address of Collateral: [m|taxes [mlinsurance directly
5747 LaGorce Cir, Lake Worth, FL 33463
2. VEHICLES(S): [[] NONE
1. Creditor; American Credit Accept aka | Value of Collateral: $1,500.00 Payment
Peritus Portfolio Srvcs . Co ys
; Amount of Creditor's Lien: $11,482.71 _| Total paid in plan: $1,740.00
Address: 961 E Main St TT
Spartanburg, SC 29302
Interest Rate: 6.50% $29.00 _/month (Months 1 to 60)

 

Last 4 Digits of Account No.: 1001
VIN: 1D7HA18P078 18344

 

Description of Collateral:
2007 Dodge Ram - $200,000 miles

 

Check one below:

Cm incurred 910 days or more pre-
petition

oc incurred less than 910 days pre-
petition

 

 

 

3. PERSONAL PROPERTY: [m] NONE

C. LIEN AVOIDANCE [mi] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[™] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
jm] NONE

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [mt] NONE

B. INTERNAL REVENUE SERVICE: [_] NONE

 

Total Due: $31,945.96

Payable: $887.39

 

Total Payment $31,945.96

/month (Months 25 _ to 60 )

 

 

C. DOMESTIC SUPPORT OBLIGATION(S): [mi] NONE

D. OTHER: [mi] NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS

LF-31 (rev. 10/3/17)

Page 3 of 4

 

 
Case 19-16897-EPK DOG. Filed Q7/24/19 Page 4 of 4

or(s): Louis F Miscione Case number:

A, Pay $10.00 /month (Months 25 to 60 )

 

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [li] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[§] NONE
VII. | INCOME TAX RETURNS AND REFUNDS: [|] NONE

[m] Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

Vill. NON-STANDARD PLAN PROVISIONS [=] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
Louis F Miscione Date Date
/s/ Drake Ozment, Atty for Debtor May 24, 2019
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 4 of 4
